HoldeN, J.,
delivered the opinion of the court.
The appellant, J. Gr. Repsher, filed a bill of inter-pleader against the appellee Bostic Lumber & Manufacturing Company, and others, in the chancery court of Lauderdale county, the bill alleging that the complainant, appellant, was indebted in the sum of seven hundred and eighty-four dollars under a building contract, and that the said amount is claimed by the appellee and the other defendants and that there is a dispute between the defendants as to who is entitled to the said money; that the appellant is unable to settle the controversy between the claimants; and prays that the court direct him to pay into the court the sum of seven hundred and eighty-four dollars, and that process be issued for the defendants, commanding them to come into court and propound their claims to the money, and that the court, on final hearing, enter such decree as it may find to be just and proper, and that the appellant be discharged from said indebtedness. After the bill had been pending for several months, and it appearing that the appellant had failed to pay the money into court as he had prayed to do in his bill, upon motion made by the appellee, the chancellor ordered that the said sum of seven hundred and eighty-four dollars, declared by the appellant to be due by him and in his hands, be paid into court, and from .this interlocutory order the appellant appeals here.
*50We notice from the record in this case that the appeal from the interlocutory decree was not applied for within ten days after the date of the decree, nor was such appeal granted by the court, but the attempted appeal was taken without order, out of time, and without supersedeas. We should have dismissed the appeal on the motion filed here for that purpose, for the reason that appeals from interlocutory orders can only be had according to,the requirements of the statute. Section 35, Code 1906. But, for the purpose of passing upon the merits of the appeal, we will not now.consider the motion to dismiss, but we hold that the decree of the chancellor here appealed from is correct and must stand. There can be no error in the lower court having ordered that the appellant pay the amount of money into court according to the prayer of his bill, and all questions raised as to the payment or distribution of the amount among the claimants, or whether the amount tendered and paid into the court is correct or not, are all subsequent questions, to be passed upon by the court when they are reached, but in no event could the raising of these questions by answer make the interlocutory order of the chancellor erroneous in requiring that the funds be paid into court.
The decree of the lower court is affirmed, and the case. remanded.

Affirmed and remanded.